Title: [Diary entry: 9 October 1787]
From: Washington, George
To: 

Tuesday 9th. Rid with him and Mrs. Powell to see the Ruins of Belvoir. Called at Frenchs as we returned where I had begun with grass Scythes (a Cradle having been found not to answer) to cut the Pease wch. had been sown in broadcast—part being ripe and many green—owing either to their being too late sown or kept back by the drought wch. had been so severe. In cutting these Pease the Pods [or] heads of many were left without means of getting them up without picking them up by hand. Hence, the grd. shd. always be rolled to give it a smooth Surface that the rakes may gather better. Note this loss would not be very material if there had been no other crops in the same field to prevent the turng. in of Sheep. Doctr. Griffth came. Raked the Pease into small Cocks. Finishd. ditch to lane.